Name: Council Decision 2005/592/CFSP of 29 July 2005 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: criminal law;  civil law;  international affairs;  European construction;  migration;  Africa;  rights and freedoms
 Date Published: 2006-06-16; 2005-07-30

 30.7.2005 EN Official Journal of the European Union L 200/98 COUNCIL DECISION 2005/592/CFSP of 29 July 2005 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/161/CFSP (1) and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/161/CFSP the Council adopted measures, inter alia, to prevent the entry into, or transit through, the territories of Member States of individuals who engage in activities which seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe and to freeze their funds and economic resources. (2) On 13 June 2005 the Council adopted Council Decision 2005/444/CFSP (2) implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe following a government reshuffle. (3) The list of persons subject to the restrictive measures annexed to Common Position 2004/161/CFSP should be updated to incorporate those responsible for the current human rights violations known under the name Operation Murambatsvina (forcible demolition and internal displacement), HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/161/CFSP shall be replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 July 2005. For the Council The President J. STRAW (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 153, 16.6.2005, p. 37. ANNEX List of persons referred to in Articles 4 and 5 of Common Position 2004/161/CFSP 1. Mugabe, Robert Gabriel President, born 21.2.1924 2. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960 3. Buka (a.k.a. Bhuka), Flora Minister for Special Affairs responsible for Land and Resettlement Programmes (Former Minister of State in the Vice-President's Office and former Minister of State for the Land Reform Programme in the President's Office), born 25.2.1968 4. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman 5. Chapfika, David Deputy Minister of Finance (former Deputy Minister of Finance and Economic Development), born 7.4.1957 6. Charamba, George Permanent Secretary Department for Information and Publicity, born 4.4.1963 7. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962 8. Chigudu, Tinaye Provincial Governor: Manicaland 9. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939 10. Chihota, Phineas Deputy Minister for Industry and International Trade 11. Chihuri, Augustine Police Commissioner, born 10.3.1953 12. Chimbudzi, Alice ZANU (PF) Politburo Committee Member 13. Chimutengwende, Chen Minister of State for Public and Interactive Affairs (former Minister of Post and Telecommunications), born 28.8.1943 14. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947 15. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955 16. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1946 17. Chitepo, Victoria ZANU (PF) Politburo Committee Member, born 27.3.1928 18. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 19. Chiweshe, George Chairman, ZEC (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953 20. Chiwewe, Willard Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949 21. Chombo, Ignatius Morgan Chininya Minister of Local Government, Public Works and National Housing, born 1.8.1952 22. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939 23. Damasane, Abigail Deputy Minister for Women's Affairs, Gender and Community Development 24. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946 25. Gombe, G Chairman, Electoral Supervisory Commission 26. Gula-Ndebele, Sobuza Former Chairman of Electoral Supervisory Commission 27. Gumbo, Rugare Eleck Ngidi Minister of Economic Development (former Minister of State for State Enterprises and Parastatals in the President's Office), born 8.3.1940 28. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935 29. Hungwe, Josaya (a.k.a. Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935 30. Jokonya, Tichaona Minister of Information and Publicity, born 27.12.1938 31. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938 32. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU (PF) Politburo Secretary for Finance, born 25.5.1947 33. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU (PF) Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970 34. Kaukonde, Ray Provincial Governor: Mashonaland East, born 4.3.1963 35. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently in remand 36. Langa, Andrew Deputy Minister of Environment and Tourism and former Deputy Minister of Transport and Communications 37. Lesabe, Thenjiwe V. ZANU (PF) Politburo Secretary for Women's Affairs, born 1933 38. Machaya, Jason (a.k.a. Jaison) Max Kokerai Former Deputy Minister of Mines and Mining Development, born 13.6.1952 39. Made, Joseph Mtakwese Minister of Agriculture and Rural Development (former Minister of Lands, Agricultural and Rural Resettlement), born 21.11.1954 40. Madzongwe, Edna (a.k.a. Edina) ZANU (PF) Politburo Deputy Secretary for Production and Labour, born 11.7.1943 41. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941 42. Mahoso, Tafataona Chair, Media Information Commission 43. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 44. Makwavarara, Sekesai Acting Mayor of Harare (ZANU-PF) 45. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944 46. Mangwana, Paul Munyaradzi Minister of State (former Minister of Public Service, Labour and Social Welfare), born 10.8.1961 47. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955 48. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934 49. Marumahoko, Rueben Deputy Minister for Home Affairs (former Deputy Minister of Energy and Power Development), born 4.4.1948 50. Masawi, Eprahim Sango Provincial Governor: Mashonaland Central 51. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo Secretary for Disabled and Disadvantaged), born 14.10.1936 52. Mathema, Cain Provincial Governor: Bulawayo 53. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU (PF) Politburo Deputy Secretary for Transport and Social Welfare 54. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960 55. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969 56. Matshalaga, Obert Deputy Minister of Foreign Affairs 57. Matshiya, Melusi (Mike) Permanent Secretary, Ministry of Home Affairs 58. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development 59. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952 60. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946 61. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949 62. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957 63. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950 64. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945. NB Ambassador to South Africa 65. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951 66. Msika, Joseph W. Vice-President, born 6.12.1923 67. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931 68. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946 69. Muchinguri, Oppah Chamu Zvipange Minister for Women's Affairs, Gender and Community Development ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958 70. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942 71. Mudenge, Isack Stanilaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 72. Mugabe, Grace Spouse of Robert Gabriel Mugabe, born 23.7.1965 73. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934 74. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965 75. Mujuru, Joyce Teurai Ropa Vice-President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955 76. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949 77. Mumbengegwi, Samuel Creighton Former Minister of Industry and International Trade, born 23.10.1942 78. Mumbengegwi, Simbarashe Minister of Foreign Affairs, born 20.7.1945 79. Murerwa, Herbert Muchemwa Minister of Finance (former Minister of Higher and Tertiary Education), born 31.7.1941 80. Musariri, Munyaradzi Assistant Police Commissioner 81. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications), born 6.2.1954 82. Mutasa, Didymus Noel Edwin Minister for National Security (former Minister of Special Affairs in the President's Office in charge of the Anti-Corruption and Anti-Monopolies Programme and former ZANU (PF) Politburo Secretary for External Relations), born 27.7.1935 83. Mutezo, Munacho Minister for Water Resources and Infrastructural Development 84. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier 85. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development and Employment Creation, (former Deputy Minister of Small and Medium Enterprises Development, born 27.5.1948 86. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922 87. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957 88. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954 89. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930 90. Ndlovu, Richard ZANU (PF) Politburo Deputy Commissariat, born 20.6.1942 91. Ndlovu, Sikhanyiso ZANU (PF) Politburo Deputy Secretary for Commissariat, born 20.9.1949 92. Nguni, Sylvester Deputy Minister for Agriculture, born 4.8.1955 93. Nhema, Francis Minister of Environment and Tourism, born 17.4.1959 94. Nkomo, John Landa Speaker of Parliament (former Minister of Special Affairs in the President's Office), born 22.8.1934 95. Nyambuya, Michael Reuben Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955 96. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications 97. Nyathi, George ZANU (PF) Politburo Deputy Secretary of Science and Technology 98. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation (former Minister of Small and Medium Enterprises Development), born 20.9.1949 99. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950 100. Patel, Khantibhal ZANU (PF) Politburo Deputy Secretary for Finance, born 28.10.1928 101. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture 102. Rusere, Tino Deputy Minister for Mines and Mining Development (former Deputy Minister for Water Resources and Infrastructural Development), born 10.5.1945 103. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development 104. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare 105. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West 106. Sandi ou Sachi, E. (?) ZANU (PF) Politburo Deputy Secretary for Women's Affairs 107. Savanhu, Tendai ZANU (PF) Deputy Secretary for Transport and Social Welfare, born 21.3.1968 108. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944 109. Sekeremayi, Lovemore Chief Elections Officer 110. Shamu, Webster Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945 111. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928 112. Shiri, Perence Air Marshal (Air Force), born 1.11.1955 113. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949 114. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970 115. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to No.122 Charles Utete), born 3.5.1949 116. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 117. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs 118. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936 119. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940 120. Tungamirai, Josiah T. Minister of State for Indigenisation and Empowerment, Retired Air Marshall (former ZANU (PF) Politburo Secretary for Empowerment and Indigenisation), born 8.10.1948 121. Udenge, Samuel Deputy Minister of Economic Development 122. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938 123. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare 124. Zimonte, Paradzai Prisons Director, born 4.3.1947 125. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew) 126. Zvinavashe, Vitalis Retired General (former Chief of Defence Staff), born 27.9.1943